

114 S744 IS: Returned Exclusively For Unpaid National Debt Act
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 744IN THE SENATE OF THE UNITED STATESMarch 16, 2015Mr. Rubio (for himself, Mr. Barrasso, Mr. Coats, Mr. Inhofe, Mr. Johnson, Mr. Portman, and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo rescind certain Federal funds identified by States as unwanted and use the funds to reduce the
			 Federal debt.
	
 1.Short titleThis Act may be cited as the Returned Exclusively For Unpaid National Debt Act or the REFUND Act.
		2.Use of unwanted
			 Federal funds to reduce Federal debt
			(a)Rescission of
 unwanted Federal fundsThere is rescinded, from any Federal funds required to be allocated by formula among all States that agree to use such funds for a specified purpose, an amount equal to the amount of such funds that would have otherwise been allocated to a State that identifies such funds under subsection (b) as unwanted.
			(b)Identification
 of fundsSubsection (a) shall only apply if, not later than the last date on which an application or State plan is required to be submitted in order for a State to be allocated, in an annual or biennial budget cycle, funds described in such subsection—
 (1)the State legislature with jurisdiction over such budget cycle adopts a concurrent resolution identifying the funds as unwanted; and
 (2)the State submits notice of the resolution described in paragraph (1) to the agency head responsible for allocation of the funds, in such form and manner and containing such information as the agency head determines appropriate to make the determination in subsection (c).
				(c)Determination of
 amount To be rescindedAn agency head that receives notice described in subsection (b)(2) shall determine and report to the Office of Management and Budget the amount to be rescinded under subsection (a).
			(d)Use for
 reduction of Federal debtAmounts rescinded under subsection (a) shall be deposited by the Secretary of the Treasury in the account entitled Gifts to the United States for Reduction of the Public Debt and used to reduce the Federal debt as provided in section 3113(d) of title 31, United States Code.
			(e)Annual
 reportThe Secretary of the Treasury shall submit to the Congress each year a report identifying the amount deposited in the Treasury under subsection (d) with respect to each State in such year.
 (f)DefinitionsIn this section: (1)The term agency head means the head of an agency of the Federal Government.
 (2)The term State means—
 (A)each of the several States;
 (B)the District of Columbia; or
 (C)any commonwealth, territory, or possession of the United States.